Title: From Thomas Jefferson to Albert Gallatin, 3 November 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Nov. 3. 07.
                        
                        Are not the following officers wanting?
                  
                     
                        
                           Jeffersonville.
                           Register
                        
                        
                           
                           Reciever.
                        
                        
                           Ohio.
                           Register. I know not for what place, perhaps Marietta. I see Wm. McKennan named for it.
                        
                     
                  
                        
                        
                    